FILED
                                                           SEP 10 2019
                                                       SUSAN M. SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT

                          ORDERED PUBLISHED

           UNITED STATES BANKRUPTCY APPELLATE PANEL
                     OF THE NINTH CIRCUIT

In re:                                       BAP No. EC-18-1266-TaBS

COLUSA REGIONAL MEDICAL CENTER,              Bk. No.    2:16-bk-23655

                   Debtor.

UNITED STATES DEPARTMENT OF
AGRICULTURE,

                   Appellant,

v.                                           OPINION

J. MICHAEL HOPPER, Chapter 7 Trustee,

                   Appellee.

                   Argued and Submitted on June 20, 2019
                         at Sacramento, California

                         Filed – September 10, 2019

               Appeal from the United States Bankruptcy Court
                    for the Eastern District of California

         Honorable Christopher D. Jaime, Bankruptcy Judge, Presiding
Appearances:        Jeffrey James Lodge, Assistant United States Attorney,
                    argued for appellant; Kristen Renfro of Desmond, Nolan,
                    Livaich & Cunningham argued for appellee.



Before: TAYLOR, BRAND, and SPRAKER, Bankruptcy Judges.



TAYLOR, Bankruptcy Judge:



                                INTRODUCTION

      The Colusa Regional Medical Center provides the only hospital and

emergency medical services to thinly-populated Colusa County, California.

Facing financial problems, it ceased operations in 2016 and initiated a

chapter 7 case.1 The majority of its assets were over encumbered by liens,

including those held by the United States Department of Agriculture (the

“USDA”).

      J. Michael Hopper was appointed trustee. He successfully

orchestrated a sale of a substantial portion of Debtor’s assets, and the

record supports that the hospital thereafter reopened and hospital medical



      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101–1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
Civil Procedure.

                                           2
services resumed. The Trustee achieved excellent results in the case that

benefitted both creditors and the citizens of Colusa County.

      The present appeal concerns the question of who should pay a

substantial portion of the Trustee’s attorney’s fees and his entire interim

statutory commission. By way of a surcharge motion, the Trustee argued

that many of his fees and costs were devoted to preserving and protecting

the USDA’s collateral, that the USDA saw considerable benefit (including

achievement of its expressed desire that Colusa County not be without

hospital services), and, thus, that the USDA should shoulder these

significant expenses. The USDA disagrees; it suggests that the estate (and,

derivatively, other creditors) should cover these administrative costs. The

bankruptcy court agreed with the Trustee.

      We determine that the bankruptcy court clearly erred in finding

surcharge objectively appropriate; it did not employ the test required by

Ninth Circuit precedent and, thus, it failed to make factual findings that

support surcharge. It also erred when it considered evidence introduced

only on reply and found that the USDA impliedly consented to surcharge

or caused the administrative expenses that form the basis for the Trustee’s

surcharge request.

      Accordingly, we VACATE and REMAND for further proceedings.




                                       3
                                       FACTS2

      Debtor was a nonprofit public benefit corporation that opened in

2001. It was the principal health care facility in Colusa County, California,

and consisted of its only hospital, three family medical clinics, and a

women’s health center. Facing a financial crisis, it halted operations in

April 2016 and filed a chapter 7 petition two months later.

      No one disputes that Colusa County had a critical need for reopening

of the hospital. The County argued that as of the petition date Colusa

County residents faced a 30 to 45 minute ambulance ride to reach an

emergency room, sometimes in situations where time was a factor in

survival. Thus, the public interest overwhelmingly favored a chapter 7

liquidation that allowed the hospital to resume operations.

      Fortunately for all concerned, the Trustee received an offer to

purchase the assets necessary to reopen the hospital almost immediately.

The billing statements in the case evidence that the Trustee and his

attorney met with the eventual purchaser approximately three weeks after

the Trustee’s appointment and filed an initial motion to approve a sale to

American Specialty Healthcare, Inc. (“American Specialty”) a little more




      2
          We exercise our discretion to take judicial notice of documents electronically
filed in the underlying bankruptcy case. See Atwood v. Chase Manhattan Mortg. Co. (In re
Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP 2003).

                                            4
than a week later.3 There were hurdles, but the American Specialty sale

closed, and the hospital reopened to the benefit of many.

      Debtor’s assets and liabilities. Debtor’s assets included real and

personal property leases and commercial real property. The estate also held

other personal property, including licenses relating to its operations;

various non-leasehold furniture, fixtures, and equipment; $565,000 in cash

or cash equivalents; approximately $11,000,000 in accounts receivable4; and

a claim for recovery of a preference in the approximate amount of $160,000.

      The USDA’s lien encumbered many of these assets and secured an

approximately $3,000,000 debt. In particular, the USDA held a first priority

lien on accounts receivable and their proceeds, the real property lease

between Colusa County and the Debtor,5 as well as the equipment and

other tangible and intangible personal property related to operation of the

hospital.

      The USDA, however, did not hold a lien against Debtor’s fee simple

interest in the “Williams Family Health Center”, a real property asset


      3
        The petition date was June 3, 2016. The Trustee’s time records record a one hour
entry for: “Meeting . . . with [American Specialty] re: sale of CRMC campus and leases”
on June 27, 2016. His lawyers, similarly, recorded an entry for “prepare for and meet
with buyers” on that same date. On July 6, 2016, the Trustee filed a motion to sell assets
to American Specialty.
      4
         The schedules estimate that only approximately $1.5 million of this amount was
collectible.
      5
          The hospital is located on this leasehold.

                                               5
valued in Debtor’s schedules at $861,164 (the “Williams Property”).

Another creditor held a lien on this asset that secured a debt in the

approximate amount of $320,000.6

      The schedules, thus, evidence that in any reasonable scenario there

would be funds in the estate to pay administrative expenses. But the

apparent availability of funds to pay administrative expenses meant that

the Trustee was unable to avoid the estate’s patient records obligations

under applicable law. See 11 U.S.C. § 351. These responsibilities increased

the costs of administration; for example, early in the case, the Trustee had

to seek bankruptcy court permission to destroy stale patient records.

      And not surprisingly, there were numerous junior secured creditors,

unsecured creditors, and priority creditors.

      Cash collateral. While the hospital was not operational and the

Trustee never filed a § 721 motion authorizing him to operate a business,

the Trustee had a critical need for cash collateral in the early stages of the

case. First, he needed security guards to protect the hospital physical plant.


      6
        There is also no evidence in the record or available on the case or claims docket
evidencing that the USDA held a lien on the 2016 leases and subleases between Debtor
and Adventist Health in relation to the Williams Property and a clinic location in
Arbuckle, California. Prepetition the Debtor leased or sub-leased its Arbuckle, Williams
Property, and hospital site clinic locations to Adventist Health. Adventist Health
describes itself in documents filed on the case docket as a nonprofit organization which
provides health services to rural communities. It also stated that it operated the clinics
under its own license and without operational or other support from the Trustee or
Debtor’s estate.

                                            6
Second, absent immediate turnover of assets to the USDA, he needed

personnel knowledgeable in the collection of medical receivables and

accounting records software. Third, he needed software to manage

electronic patient records. Fourth, he needed to pay for insurance,

including a tail policy that would provide the estate with a defense to

malpractice claims filed postpetition. Fifth, he needed to pay utilities. And

finally, he needed limited office space.

      The USDA was the focus of cash collateral negotiation, although the

Trustee acknowledged that Debtor’s cash and accounts receivable assets

were subject to other junior competing lien interests held by Amerisource-

Bergen Drug Corporation, River Valley Community Bank, Cardinal Health,

and FlexCare LLC.

      In the initial cash collateral motion, the Trustee acknowledged partial

USDA consent and noted that the Debtor had about $565,000 in cash on the

petition date, that he anticipated that this amount would soon exceed

$1,000,000, and that he could increase collection recoveries by using USDA

cash collateral to finance collection efforts. And before the cash collateral

hearing, he advised that the USDA now supported all proposed cash

collateral uses except for the payment for malpractice tail insurance. The

bankruptcy court later overruled the USDA’s objection and allowed all

cash collateral use as proposed by the Trustee.

      To adequately protect the USDA, the cash collateral order provided it


                                       7
with replacement liens on all postpetition causes of action, including

avoidance actions, but the order clarified that the replacement liens would

not encumber the Williams Property or its income and proceeds. The order

also allowed the USDA to receive payments from its cash collateral of

$20,000 a month.

      The USDA directly benefitted from some of the requested cash

collateral use. The security guards protected its tangible collateral. The

personnel collecting receivables did so for its benefit. And the accounting

software, as well as the patient records software, assisted in these

collections.

      But the USDA was not the only party who benefitted. The patient

records software, paid for with USDA cash collateral, preserved patient

records, even if not necessary for collection, and, thus, eliminated or

limited the use of unencumbered estate assets to maintain patient records.

Also, USDA cash collateral use was requested in relation to utility

payments for the Williams Property and Arbuckle clinic locations to the

extent the rental income was insufficient to pay debt service on the

Williams Property and all building operational costs as to all three clinic

locations. And the requested use for insurance directly protected others as

well. In particular, tail insurance provided no obvious benefit to the USDA;

to the extent late-filed malpractice claims could not be defended, this

would increase unsecured claims, but it would not result in senior claims


                                       8
against the USDA’s collateral.

      The Trustee later obtained two additional cash collateral orders. The

second order largely duplicated the first except that the Trustee did not

request use for office rent and insurance premiums. The third motion

largely duplicated the second but also requested use to pay renewal fees

for licenses critical to both hospital operations and completion of the

American Specialty sale. In this motion, the Trustee noted: “The services of

the Debtor’s former employees have provided substantial assistance to the

Trustee in navigating the complexities involved with the Debtor’s billing

and collection operations and the management of the Debtor’s records, and

maintaining access to and security for the records is necessary to facilitate

further collections and satisfy requests for records.”

      The USDA objected to use of cash collateral after September 27, 2016.

In short, it asserted that the estate should cover expenses from other

sources if the American Specialty sale had not then closed by that date. The

bankruptcy court overruled its objections and allowed use as requested by

the Trustee. The USDA also sought stay relief as to the accounts receivable

collateral. The bankruptcy court granted its motion.

      Sale of assets. As noted, the Trustee very rapidly identified a buyer

for the hospital and clinic operations, including the Williams Property, for

$1,000,000. The proposed sale to American Specialty would be free and

clear of liens except as to the Williams Property, which was sold subject to


                                       9
the existing lien.

      In support of his sale motion, the Trustee argued, in part, that

creditors would benefit from both the sale proceeds and a reduction of

administrative expenses as a result of the buyer’s assumption of

responsibility for medical records. In other words, the Williams Property’s

proceeds—available for payment of administrative expenses and

unsecured claims—would not be diminished by any ongoing patient-

record obligations. Thus, the allocation of sale proceeds to the Williams

Property provided a benefit to the estate even beyond the allocated

proceeds of sale. In sum, the Trustee contended: “the proposed sale to the

Buyer is a good faith effort by the Trustee to maximize the net return to the

estate on account of the Sale Assets.”

      Thereafter, there were several objections from secured lenders and

parties with executory contracts. And a supplemental motion to approve a

sale agreement followed. The revised sale included additional assets (the

non-leasehold furniture, fixtures, and equipment) and an increased

purchase price of $1,100,000. In describing how lienholders would be

treated, the Trustee represented that the USDA consented to the sale on the

condition that it receive $550,000 from the sale proceeds. The Trustee, thus,

allocated the remainder of the sale proceeds ($550,000) to the Williams




                                         10
Property.7 This amount was available to pay administrative creditors and

to make payment to priority creditors and possibly unsecured creditors.

The Trustee also allocated $31,000 of this amount to pay three lienholders

other than the USDA to obtain their consent.

      In November 2016, the bankruptcy court entered its order granting

the supplemental sale motion (the “Sale Order”).

      Subsequent Administration and the Trustee’s surcharge request.

The Trustee thereafter sought interim approval of $154,878.58 in attorney’s

fees and expenses. In the motion, the Trustee noted that he might file a

§ 506(c) surcharge motion.

      Over a year later, the USDA filed a motion to compel the Trustee to

abandon its remaining $300,000 in cash collateral. The Trustee then filed a

first interim application to approve $66,092.18 in Trustee’s compensation

based on $1,428,072.80 in disbursements. He concurrently filed a motion

seeking to recover an amount equal to his commission and $133,167.50 of

his counsel’s fees from USDA collateral. He explained: “Working in


      7
         We acknowledge that the schedules evidence that the equity available to the
estate from the Williams Property (before reduction for costs of sale), was slightly less
than this amount and that the Debtor had admittedly limited additional assets such as
the Arbuckle lease and Adventist Health subleases. But the bankruptcy court and the
Trustee clearly viewed this case through a lens that broadly assumed that the Trustee’s
obvious options were the sale he chose or a stand alone sale of the Williams Property
coupled with abandonment. In effect, the trial court discounted the availability of
realizable equity from other assets. We see no error in this determination and make the
same assumption.

                                            11
conjunction with various interested parties trying to preserve both the

economic value of the hospital and associated assets, and the public

interest in preserving the hospital and health services in Colusa County,

the Trustee undertook” the task of attempting a sale of the hospital and its

related assets.

       The Trustee initially supported the surcharge motion with his own

declaration. It consisted of an outline of case progress, an overview of the

asserted secured claims, and a broad overview of disbursements in the

case. The Trustee also provided time records for himself and his attorneys

and a schedule of the disbursements that justified his statutory

commission. But the Trustee discussed the USDA’s involvement in the case

only in brief.8 Nowhere in the declaration did the Trustee discuss any

specific interactions with the USDA that allegedly influenced his actions in

the case. He similarly failed to discuss the alleged motivations and analysis

that led him to accept the offer from American Specialty as opposed to

pursuing sale of the Williams Property and abandoning other assets. And


       8
          In his declaration, he stated: the undisputed fact of the USDA’s possession of
liens, 2:18–19 & 3:7; the fact that he sold free and clear of these liens and paid the USDA
$550,000 from sale proceeds, 4:19–22; the adequate protection payments and
replacement liens received by the USDA, 5:26–28; the fact that the USDA obtained stay
relief to undertake collections in November of 2016 but, to the best of his knowledge,
did not engage in such collections, 6:22–25; the fact that he engaged in settlements and
litigation that freed up $92,500 for the USDA, 7:21–8:11; the fact that he returned an
overpayment with the remainder ($187,986) subject to the USDA’s lien at 8:12–19; and
the quantum of payments to the USDA from all sources at 8:20–9:2.

                                            12
he made no effort to tie particular fees to a benefit to the USDA and its

collateral.

        The Trustee sought surcharge for fees broadly related to sale of the

hospital and the vast majority of other case activity from the petition date

through closing of the sale. The Trustee conceded that the USDA did not

expressly consent to surcharge but argued that it impliedly consented.

        Not surprisingly, the USDA opposed. It broadly disputed the

appropriateness of surcharge and specifically disputed that the Trustee

adequately established a benefit to the USDA or consent by the USDA for

the purposes of surcharge.

        In connection with his reply, the Trustee submitted his own brief

supplemental declaration. In it, he recounted two conversations for the first

time:

•       “On June 10, 2016, I spoke with Jeffrey A Streiffer, counsel for the

        [USDA], about the USDA’s claim and the USDA’s desire for me to

        preserve its collateral. Mr. Streiffer told me that the USDA was open

        to reducing its loans to secure a buyer for the Debtor’s hospital and

        related assets and that the USDA did not want to leave the Colusa

        community without the health services provided by the hospital.”

•       “I also spoke numerous times with Anita Lopez, the community

        facilities director with the USDA that was handling this case, who

        told me at the outset of this case that the USDA wanted to preserve


                                        13
       health services in Colusa and later indicated to me that it was not

       prepared to pursue its own collection activities.”

       At the hearing on the surcharge motion, the USDA argued as

outlined in its opposition. It also objected to the supplemental declaration

on multiple theories including that it exceeded the scope of what was

appropriate for a reply and, thus, that the USDA could not provide a

meaningful response.

       The bankruptcy court then provided an oral ruling. It overruled the

USDA’s objection to the second declaration, reasoning that unspecified

civil rules and local rules required pre-hearing written objections.9 Noting

that surcharge is evaluated under two tests, an objective test and a

subjective test, it concluded that the Trustee satisfied both.

       In its evaluation of both tests, it found that the USDA obtained a

benefit and that the USDA could not have duplicated the benefit provided

by the American Specialty sale and the collection of receivables by the

estate. It concluded that, without the Trustee’s efforts, the USDA would not

have received significantly more than the $565,000 in cash available on the

petition date. Indeed, it added that it was “not persuaded that USDA could


       9
        The bankruptcy judge also noted that the USDA failed to file any written
objections to the evidentiary assertions contained in the first declaration as required by
the Local Bankruptcy Rules. We do not find this surprising given the content of the
Trustee’s initial declaration; it is an outline of the timeline of the case at a high level.
Having reviewed the docket and the record, we see nothing inconsistent with a faithful
overview of case history.

                                             14
or would have collected any receivables.” Hr’g Tr. (Sept. 11, 2018) 18:3–4.

And it continued: “In fact, according to its community facilities director,

USDA was not prepared to do that at the inception of the case, and it also

made no effort to do that after the automatic stay was terminated in

November of 2016 for the express purpose of allowing USDA to collect

accounts receivable.” Id. at 18:4–9.

      It also reasoned that the USDA would have realized nothing on

account of its lease, license, and intangible collateral.

      Finally, it faulted the USDA for failing to submit evidence about the

value of the furniture, fixtures, and equipment, and concluded that it

would not have received more than the $100,000 the Trustee received

through the American Specialty sale.

      Having determined that the USDA would have effectively

abandoned its receivable collateral (and using math that ignores even the

$100,000 previously allocated to the USDA’s tangible personal property

collateral), the bankruptcy court found that the USDA received $2,000,000

from the estate and that “$649,000 of [USDA’s] collateral was expended to

produce that $2 million that USDA received. Crediting for that use of cash

collateral, that is a net benefit to the USDA of $1,351,000.” Id. at 18:21–24.

This net benefit, the bankruptcy court found, “exceeds by at least $702,000

what . . . USDA would have received at the inception of this case . . . and

that is the $565,000 in cashier’s checks.” Id. at 19:1–6.


                                        15
      In further support of its conclusion, the bankruptcy court noted: “Just

so there is no doubt that USDA benefitted by the preservation and

disposition of its collateral and that it understood that it benefitted by that

sale, preservation and sale, again, I refer to USDA’s prior counsel’s

statement during the hearing on September 27, 2016, where there’s

statement of benefit.” Id. at 19:7–12.

      The bankruptcy court also considered necessity and emphasized the

statement by the USDA’s counsel that it was willing to reduce its loans in

order to keep medical services in Colusa County. Id. at 18:10–15. Thus, it

noted: “in light of USDA’s desire for the trustee to preserve and sell its

collateral so that Colusa County would not be left without medical services

and the importance of that objective to USDA given its willingness to

reduce its loans to make that happen, the expenses that the trustee and his

professionals incurred were necessary.” Id. at 20:2–7.

      Finally, as relevant to the objective test, the bankruptcy court

concluded that the surcharge amount was reasonable. It emphasized that

the sale of the hospital and the associated leases and licenses was not easy,

involved numerous moving parts, aggressive and somewhat contentious

hearings, and medical and patient records issues. Id at 20:8–15.

      The bankruptcy court next found that the USDA impliedly consented

to the surcharge. Although acknowledging that consent could not be

inferred from limited cooperation, the bankruptcy court found that the


                                         16
USDA “caused the expenses the trustee and his professionals incurred

when its counsel told the trustee that its overriding objective was not to

eliminate medical services from Colusa County.” Id. at 21:9–15. That this

goal was important to the USDA, the bankruptcy court found, was clear,

because it “offered to reduce its loans to see that objective achieved.” Id. at

21:16–19. As a result, the bankruptcy court reasoned, the “USDA’s

involvement was not so much mere cooperation with the trustee, but

rather, and actually, was the impetus for the trustee to act and the reason

the trustee acted as he did.” Id. at 21:19–22. “In that respect,” the

bankruptcy court continued, the “USDA caused the expenses that the

trustee and his professionals incurred and now seeks [to] surcharge.” Id. at

21:19–24.

      The bankruptcy court also noted: “The only evidence of why the

trustee pursued preservation of a going concern sale of the hospital and

related assets rather than a simple liquidation of the property of the estate

is found in the trustee’s supplemental declaration that’s filed with the

reply.” Id. at 12:19–23. The bankruptcy court continued: “According to that

declaration, the trustee’s efforts and the direction that this Chapter 7 case

took resulted from the USDA’s twin desires” to sell the assets so that

Colusa County would not be without medical services and to collect

receivables “that USDA was not prepared to collect on its own behalf at

that time.” Id. at 12:24–13:7. Based on these requests, the bankruptcy court


                                       17
found, the Trustee worked to sell the hospital as a going concern.

      The bankruptcy court noted that other factors supported its implicit

consent finding. First, it observed that the “USDA was aware early in the

case that the asset liquidation without a sale as a going concern would not

net sufficient funds to pay administrative expenses and its secured claim in

full.” Id. at 22:1–4. Second, it found that the USDA, to a significant extent,

controlled and directed the Trustee’s actions by limiting the use of its cash

collateral—this had the effect of focusing the Trustee on selling the hospital

as a going concern. Id. at 22:14–25.

      The bankruptcy court entered its order granting the Trustee’s motion

and authorizing the Trustee to surcharge $199,259.68 from the USDA’s

collateral. The USDA timely appealed.

                               JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334,

157(b)(2)(B), and 157(b)(2)(M). We have jurisdiction under 28 U.S.C. § 158.

                                    ISSUES

      Did the bankruptcy court err by overruling the USDA’s evidentiary

objections to the Trustee’s declaration?

      Did the bankruptcy court err when it surcharged the USDA’s

collateral?

                         STANDARDS OF REVIEW

      We review evidentiary rulings made in the context of a summary


                                       18
judgment motion for an abuse of discretion. Wong v. Regents of Univ. of Cal.,

410 F.3d 1052, 1060 (9th Cir. 2005). We review the bankruptcy court’s

interpretation and application of the local rules for an abuse of discretion.

Shalaby v. Mansdorf (In re Nakhuda), 544 B.R. 886, 898 (9th Cir. BAP 2016),

aff’d, 703 F. App’x 621 (9th Cir. 2017).

      We review entitlement to surcharge, a question of law, de novo.

Debbie Reynolds Hotel & Casino, Inc. v. Calstar Corp., Inc. (In re Debbie

Reynolds Hotel & Casino, Inc.), 255 F.3d 1061, 1065 (9th Cir. 2001). But “[t]he

issue of whether expenses were reasonable, necessary, and benefitted the

secured creditor is a question of fact which we review for clear error.”

Golden v. Chicago Title Ins. Co. (In re Choo), 273 B.R. 608, 610-11 (9th Cir. BAP

2002).

      A factual finding is clearly erroneous, if, after examining the

evidence, the reviewing court “is left with the definite and firm conviction

that a mistake has been committed.” Anderson v. City of Bessemer City,

470 U.S. 564, 573 (1985). More concretely, a factual finding is clearly

erroneous if it is illogical, implausible, or without support in inferences that

may be drawn from the facts in the record. See TrafficSchool.com, Inc. v.

Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011).

                                 DISCUSSION

      A.    The Trustee’s motion was timely.

      The USDA initially argues that the surcharge motion was untimely,


                                           19
because a surcharge must be paid from collateral proceeds and the USDA

had already received the proceeds from the American Specialty sale. It also

argued that laches barred the motion. We disagree.

      Surcharge payments do not come from the debtor’s estate; rather,

they come “directly from the secured party’s recovery.” In re Debbie

Reynolds Hotel & Casino, Inc., 255 F.3d at 1067. But, where multiple items of

collateral secure a single debt, a trustee in bankruptcy may recover

expenditures made in connection with the preservation or disposition of

one item of collateral from the other collateral. Lines v. N. Coast Prod. Credit

Ass’n, (In re James E. O’Connell Co., Inc.), 893 F.2d 1072, 1074 (9th Cir. 1990).

      Here, the USDA filed a single proof of claim secured by multiple

items of collateral; so the Trustee could surcharge costs related to one item

of collateral from other collateral. Id. The bankruptcy court thus correctly

concluded that the motion was neither untimely nor barred by laches.

      B.    The bankruptcy court abused its discretion when it overruled
            the USDA’s objection to consideration of the declaratory
            evidence filed on reply and relied on it as substantial support
            for its decision.

      The bankruptcy court disregarded the USDA’s oral evidentiary

objection to consideration of the Trustee’s supplemental declaration on

reply. We agree with the USDA that this was an abuse of discretion.

      Typically, a party must have an adequate opportunity to address the

evidence against it and an opposing party should have both the ability to


                                        20
do so in writing and to produce counterevidence. Provenz v. Miller, 102 F.3d

1478, 1483 (9th Cir. 1996) (“We agree with the Seventh Circuit, which held

that ‘[w]here new evidence is presented in a reply to a motion for summary

judgment, the district court should not consider the new evidence without

giving the [non-]movant an opportunity to respond.’” (alterations in

original) (citing Black v. TIC Inv. Corp., 900 F.2d 112, 116 (7th Cir. 1990))).

      Here, the bankruptcy court considered this evidence and heavily

relied on it notwithstanding the USDA’s oral objection. It did so based on

the stated conclusion that civil rules and the local rules require that all

evidentiary objections to testimony must be submitted in writing before the

hearing. The bankruptcy court, however, did not cite to any specific rule

that so states; we cannot identify one that supports this conclusion.

      Neither the Federal Rules of Bankruptcy Procedure nor the Federal

Rules of Civil Procedure contain such a rule. Nor do the Local Rules for the

United States Bankruptcy Court for the Eastern District of California

(“Local Rules” or “LBR”). They expressly state that supportive evidence

should be filed with a motion and opposition. LBR 9014-1(d)(3)(D) &

(f)(1)(B). But, while they allow for a reply, they make no mention of

submission of evidence on reply. LBR 9014-1(f)(1)(C). And, while they

allow parties to file a document giving citation to newly issued authority at

any time before the hearing, they expressly bar the filing of any other

memorandum, declaration, or document, other than those otherwise


                                        21
specified, without court approval. LBR 9014-1(f)(1)(D).10 If there is a

violation of a rule here, it appears to be a violation of Local Rule 9014-

(f)(1)(D) at the hands of the Trustee. The Local Rules barred the USDA

from filing a written evidentiary objection.11

       Thus, the bankruptcy court abused its discretion in considering the

late-filed evidence without providing the USDA with an opportunity to

provide written response and counterevidence. And this was not harmless

error because the bankruptcy judge relied heavily on this evidence; indeed

he described it as the only evidence of the Trustee’s reasons for pursuing

the American Specialty sale.

       But, even if the declaration is considered, we conclude that we must

vacate and remand for further proceedings. Thus, we provide more

analysis.



       10
         The bankruptcy court may have been thinking of Local Rule 7056-1(f), which
governs evidentiary objections in connection with motions for summary judgment. The
non-movant (here, the USDA) is required to “file and serve written objections to
movant’s evidence not later than the date specified in subdivision (b) of this rule.” LBR
7056-1(f). Subdivision (b), however, concerns the initial opposition to the motion for
summary judgment. As a result, this local rule does not contemplate objecting to
declaratory evidence submitted in a reply. It, thus, is inapposite and did not require the
USDA to file a written evidentiary objection.
       11
         The Local Rules incorporate only limited and specific rules of the United States
District Court for the Eastern District of California (“District Court Rules”). See
LBR 1001-1(c). None of the incorporated District Court Rules are relevant to this issue,
and nowhere else in the District Court Rules is there a requirement of pre-hearing
written opposition to evidence introduced on reply.

                                            22
      C.    The Trustee failed to show he was entitled to surcharge under
            the objective test.

      “Generally, bankruptcy administrative expenses may not be charged

to or against secured collateral.” In re Choo, 273 B.R. at 611. But § 506(c)

codifies a common law exception to this rule. Id. It provides:

      The trustee may recover from property securing an allowed
      secured claim the reasonable, necessary costs and expenses of
      preserving, or disposing of, such property to the extent of any
      benefit to the holder of such claim, including the payment of all
      ad valorem property taxes with respect to the property.

11 U.S.C. § 506(c). The party seeking surcharge under § 506(c) bears the

burden of proof. Fed. Deposit Ins. Corp. v. Jenson (In re Jenson), 980 F.2d 1254,

1260 (9th Cir. 1992).

      Section 506 continued a practice that existed under the Bankruptcy

Act of 1898. Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530

U.S. 1, 9 (2000). That practice “was not to be found in the text of the Act,

but traced its origin to early cases establishing an equitable principle that

where a court has custody of property, costs of administering and

preserving the property are a dominant charge.” Id.

      But striking the right balance when evaluating surcharge is

important. In explaining why mere cooperation with the debtor does not

make the secured creditor liable for all expenses of administration, the

Ninth Circuit cautioned that shifting liability to the secured creditor would

make it difficult, if not impossible, to induce new lenders to finance a

                                       23
chapter 11 operation. Cent. Bank of Montana v. Cascade Hydraulics & Util.

Serv., Inc. (In re Cascade Hydraulics & Util. Serv., Inc.), 815 F.2d 546, 548-49

(9th Cir. 1987). And, as it further acknowledged, “[i]t would discourage the

trustee or debtor in possession from taking reasonable steps to expedite the

reorganization and encourage negligence.” Id. Cf. Hartford Underwriters Ins.

Co., 530 U.S. at 13 (“The possibility of being targeted for such claims by

various administrative claimants could make secured creditors less willing

to provide postpetition financing.”).

         And consistent with the importance of encouraging reasonable

secured creditor cooperation as a general matter, this case has an additional

public policy overlay: the provision of critical medical services to Colusa

County. In evaluating surcharge, we conclude that a creditor’s altruism,

here a willingness to consider reduction of a secured claim to assist in

retention of medical services to a rural area, is not, in insolation, a sufficient

basis for surcharge. Deterrence of creditor cooperation through fear of

surcharge is particularly to be avoided where critical public benefits are at

issue.

         Thus, to surcharge expenses under § 506(c), the Trustee “must prove

that its expenses were reasonable, necessary[,] and provided a quantifiable

benefit to” the USDA. In re Debbie Reynolds Hotel & Casino, Inc., 255 F.3d at

1068. And this benefit must be more than incidental or arising in the

context of generalized benefit to the estate. In re Cascade Hydraulics & Util.


                                        24
Serv., Inc., 815 F.2d at 548. The objective test is “not an easy standard to

meet.” In re Debbie Reynolds Hotel & Casino, Inc., 255 F.3d at 1068. The

burden is onerous. Id. At a simplistic level, the Trustee must show that the

specific administrative expenses at issue were reasonable in amount and

necessary to a result beneficial to a secured creditor. In re Cascade Hydraulics

& Util. Serv., Inc., 815 F.2d at 548. So, the benefit cannot be hypothetical.

Compton Impressions, Ltd. v. Queen City Bank, N.A. (In re Compton

Impressions, Ltd.), 217 F.3d 1256, 1261 (9th Cir. 2000). And the

administrative expenses must be incurred primarily for the secured

creditor’s benefit. In re Cascade Hydraulics & Util. Serv., Inc., 815 F.2d at 548.

      When considering the threshold inquiry of necessity to the secured

creditor, a court should consider whether the secured creditor “could have

internalized many of the post-petition costs incurred by the Debtor and its

professionals simply by using in-house resources.” In re Compton

Impressions, Ltd., 217 F.3d at 1261. Thus, the necessity and reasonableness of

the Trustee’s incurred expenses must be balanced against the benefits

obtained for the secured creditor and the amount that the secured creditor

would have necessarily incurred through foreclosure and disposal of the

property. Id. at 1260.

            1.     The bankruptcy court applied the wrong legal standard
                   when it analyzed benefit at a global level for purposes
                   of the objective test for § 506(c) surcharge.

      Section 506(c) and caselaw make clear that surcharge is permissible

                                        25
when the requested expenses were necessary, reasonable, and of specifically

identifiable and tangible benefit to the secured creditor. The expenses need

to be tied to a corresponding, quantifiable benefit—which, itself, needs to

be more than just incidental from the perspective of collateral preservation.

      The bankruptcy court did not undertake this analysis (nor did the

Trustee). Instead, the bankruptcy court found that the USDA’s benefit was

$786,000, calculated by taking the USDA’s receipt of $2,000,000, deducting

the use of $649,000 in cash collateral, and comparing it to the $565,000 in

cash in Debtor’s accounts on the petition. The bankruptcy court’s approach,

thus, involves looking at the USDA’s payout in the entire case and finding a

benefit justifying surcharge because the payout to the USDA, net of cash

collateral use, was greater than the cash on hand when the case was filed

and greater than an assumed recovery if the USDA did not get the benefits

of the American Specialty sale.

      This global analysis is inconsistent with the test mandated by the

Ninth Circuit. And its faults become clear when one focuses on the

components of the USDA’s alleged benefit.

      Turnover of accounts receivable collections obtained through

fortuity or use of USDA cash collateral did not create a benefit for

surcharge purposes. The bankruptcy court found a benefit justifying

surcharge based in part on the estate collecting receivables and turning

them over to the USDA. It mathematically acknowledged that the USDA


                                      26
financed these efforts by deducting from its calculation of benefit an

amount equal to USDA cash collateral expended by the Trustee. But this

calculation is legally flawed because neither the Trustee nor the bankruptcy

court identified any associated administrative expense paid from non-

USDA collateral to produce this benefit.

      At oral argument, the Trustee’s counsel conceded that neither the

Trustee nor his counsel was involved in the highly specialized effort to

collect hospital receivables. Instead, the Trustee used USDA cash collateral

to pay former hospital employees to do so. Thus, the surcharge request

relating to collection of receivables amounts to the Trustee double dipping:

he first used the USDA’s cash collateral to pay Debtor’s former employees

to collect receivables and to maintain the records required for collections;

having done that, the Trustee then claims this “benefitted” the USDA in

paying out the resulting proceeds and asks for surcharge. Where the USDA

already paid the specific administrative expenses related to receivable

collections from its cash collateral, requiring it to pay these expenses again

through surcharge is error. And that is exactly what the bankruptcy court’s

high level analysis requires in material part.

      The bankruptcy court attempted to bolster its reliance on accounts

receivable collections and turnover by finding that the USDA would have

done nothing except gather the cashier’s checks already in Debtor’s

accounts; it based this finding on the Trustee’s recollection, in the


                                       27
declaration on reply, that the USDA’s community facilities director

handling the case said that the USDA was not prepared to pursue its own

collection activities. Thus, the bankruptcy court concluded, the Trustee’s

paying accounts receivable proceeds over to the USDA produced a

quantifiable benefit to the USDA. This finding is directly contradicted by

the record and documents on the bankruptcy court’s docket.

      In the Trustee’s supplemental declaration related to his initial cash

collateral motion, the Trustee explained that the estate had $565,000 in cash

on the petition date and, ten days later, the estate had received $260,000 by

direct deposit and $58,000 by mailed checks. The Trustee stated that he

understood that about $1,400,000 of the $11,000,000 accounts receivable

were collectible but noted that maximizing the collections would require

monetary expenditures. The USDA consented to use of its cash collateral to

allow this maximization, and the Trustee so used this money.12 Indeed,

even in the Trustee’s surcharge motion, the Trustee represented that he

maintained a deposit account in Debtor’s name that continued to receive

periodic direct deposits on account of receivables.13 The record makes clear


      12
         This included cash collateral use to maintain the records necessary for such
collections and fulfillment of the Trustee’s record-keeping obligations.
      13
        This is related to the USDA’s broader “necessity” argument that, although
highly persuasive, we need not rely on for our decision: the USDA argues that it would
not have incurred any legal fees to dispose of its collateral because it administers its
own loans, agency attorneys provide legal services, and the United States Attorney’s
                                                                         (continued...)

                                           28
that the USDA would have received more than cash on hand on the

petition date if the Trustee did nothing but open the mail and transfer

collections after direct deposit.

      We, thus, conclude that broadly including the proceeds from

accounts receivable collections in the calculation of monetary benefit was

erroneous. The Trustee identifies no administrative expense related to

these collections that was not paid for using USDA cash collateral.

      The American Specialty sale provided only incidental benefit to

the USDA as it otherwise benefitted the estate generally; it was not

appropriate to surcharge USDA collateral for all related administrative

expenses. The Trustee also seeks to surcharge USDA collateral for all costs

of the American Specialty sale. But because the USDA was not the only or

even primary recipient of sale proceeds, the conclusion that its receipt of

half the monetary proceeds equated to a benefit for § 506(c) purposes


(...continued)
Office provides litigation services. The USDA also argues that it, too, could have used
its cash collateral to pay Debtor’s former employees to collect the USDA’s receivables.

        This is not inconsistent with the statement by the USDA’s community facilities
director that the USDA was not prepared to pursue its own collection efforts. Setting
aside the obvious questions of how the director could know this and whether the
Trustee’s supposed reliance on the director’s statement was reasonable, the director
simply said the USDA could not pursue “its own” collection efforts; it does not state that
the USDA was unable to hire Debtor’s former employees or request the United States
Attorney’s Office for assistance in collection activities. As such, we are not persuaded
on the present record that the USDA (i.e., the federal government) was incapable of
collecting its collateral receivables.

                                            29
sufficient to surcharge 100% of the costs related to the sale was erroneous.

      As a preliminary matter, the USDA argues that the sale of the

hospital did not produce a quantifiable benefit but rather a net loss of

$483,211.12. We need not, however, unwind the parties’ accounting to

determine who is correct as a factual matter because, as a broader legal

matter, the sale benefitted multiple parties and, as a result, the expenses of

the sale cannot be surcharged globally and entirely from the USDA’s

collateral. To the extent the USDA benefitted monetarily (which the USDA

disputes) and keeps this benefit, this falls in the category of benefits that

are permissible as incidental benefits. Cf. In re Choo, 273 B.R. at 613.

      This is not a new proposition of law. In re Cascade Hydraulics & Util.

Serv., Inc., 815 F.2d at 548 (“To satisfy the benefit test of section 506(c),

Cascade must establish in quantifiable terms that it expended funds directly

to protect and preserve the collateral.” (emphasis added) (citing Brookfield

Prod. Credit Assoc. v. Borron, 738 F.2d 951, 952 (8th Cir. 1984) and Sells v.

Sonoma V (In re Sonoma V), 24 B.R. 600, 603 (9th Cir. BAP 1982))). See also In

re Proto-Specialties, Inc., 43 B.R. 81, 84 (Bankr. D. Ariz. 1984) (“Action by the

Trustee to benefit the estate, although also of benefit to secured creditors, is

insufficient to justify a § 506(c) award. The effort and funds must be

expended primarily and directly for the lienholders.” (citation omitted)).

As we have said, when analyzing benefit “the focus is on whether the

expenditure in question was directed specifically toward the collateral, as


                                        30
opposed to property of the estate generally.” In re Choo, 273 B.R. at 611. In

the latter case any benefit to the secured creditor would be incidental and

surcharge would be inappropriate. Id. at 611–12.

       Here, the asset sale included assets not subject to the USDA’s lien

including primarily the Williams Property. Based on the sale of non-USDA

collateral, the Trustee and the estate received $550,000 (half) of the

proceeds. As a result of the sale, the Trustee also reduced ongoing

administrative expenses by transferring ongoing responsibility for medical

records. And the sale was particularly beneficial in relation to the Williams

Property because proceeds were not reduced by the costs of sale

universally seen where real property is sold in isolation.14

       So the Trustee correctly argued in his sale motion that he had a valid

business justification for the sale and that the sale was in the best interests

of the estate generally. As a result, the Trustee’s and his counsel’s efforts

were not directed specifically and exclusively toward the USDA’s


       14
          The Trustee argued that the USDA benefitted because it avoided all costs of
sale related to the American Specialty sale; it calculated this amount at $66,000 utilizing
6% as the estimated cost of sale. Putting aside the question of why the USDA should be
held responsible for 100% of costs of sale where it received only 50% of the proceeds,
we note that the real beneficiary under the bankruptcy court and Trustee’s view of the
case was the estate. Using 6% as the appropriate estimate of sale costs, in a standalone
sale of the Williams Property at full value, sale proceeds would be reduced by $32,460 if
the lienholder allowed sale subject to its lien and costs of sale were calculated only on
the equity. In the more likely scenario where the Williams Property lienholder required
payment from sale proceeds, the proceeds of a full value sale would be reduced by
$51,669, assuming 6% costs of sale.

                                            31
collateral. Other creditors were paid. The Colusa County community also

reaped the societal benefit of the resumption of emergency medical

services. Thus, many parties benefitted from the sale and it was erroneous

to surcharge all related expenses against the USDA’s collateral.

      The USDA did not receive a benefit that justifies a surcharge equal

to 100% of the Trustee’s statutory commission. When one reviews the

request for 100% surcharge of the trustee’s statutory commission, the lack

of a benefit is also obvious.

      Section 326(a) limits the trustee’s compensation to a specific

percentage of amounts disbursed or turned over to parties in interest. So

the relevant document for review is the Form 2 attached to the Trustee’s

First Interim Application to Approve Trustee’s Compensation. We cannot

do the fact-finding necessary to compare cash collateral use to exact Form 2

disbursements. But we know that it was significant because the cash

collateral motion detailed types of expenses reflected in Form 2, the cash

collateral motions identify payees listed in Form 2, and the bankruptcy

court found that cash collateral use equaled $649,000. There was no benefit

to the USDA within the meaning of § 506(c) justifying the Trustee in

surcharging USDA collateral on account of a statutory commission based

on payments made from other USDA collateral. Such a surcharge amounts

to double payment from USDA collateral.

      Similarly, we question the surcharge based on adequate protection


                                      32
payments. First, they come from USDA collateral or replacement collateral.

Mere turnover of a secured creditor’s collateral does not create a benefit

within the meaning of § 506(c).

      Also, the Trustee requested surcharge of USDA collateral even in

relation to payments to other creditors or in relation to distributions not

obviously or even arguably related to USDA collateral. There is no benefit

that supports a § 506(c) surcharge in this regard.

      And finally, why should the USDA be surcharged for attorneys’ fees

twice? The Trustee directly requests surcharge for specific fees and then

also requests surcharge on account of his commission and the

disbursement on account of the same fees among others. Why is that

appropriate? And while we do not understand the reasoning that brings

his time sheets into the debate—the commission is not based on them in

any respect—to the extent they have any relevance they underscore the

logical flaw here: why is the USDA unilaterally benefitted by things such as

the Trustee’s initial site visit and case analysis or tasks with no logical

relationship to preservation of USDA collateral? The Trustee’s time

records, to the extent relevant, do not support the bankruptcy court’s

theory of surcharge.

            2.    The USDA did not concede that it received a benefit for
                  § 506(c) surcharge purposes.

      This brings us to the bankruptcy court’s conclusion that the USDA’s

counsel admitted to receiving a benefit for purposes of surcharge. To start,

                                       33
because Ninth Circuit caselaw requires that the relevant benefit be concrete

and quantifiable, we agree with the USDA that it was improper to consider

this statement an admission of a benefit for § 506(c) purposes.

      Further, the specific quote in context and in full does not support the

bankruptcy court’s characterization. The USDA’s attorney noted that the

USDA had cooperated with the Trustee because it wanted the American

Specialty sale to occur but stated a concern about the length of the sale

process. He then objected to the continued magnitude of cash collateral use

and asked that it be scaled back to the bare minimum. The request to limit

use of USDA cash collateral was based on the assertion that other parties

also stood to benefit from the sale, and, thus, the USDA also requested

sharing of operational costs by those other parties pending completion of

the sale.

      So the USDA’s counsel’s statement does not amount to an admission

that the USDA was benefitting in isolation and thus welcomed the

continued use of its cash collateral. Far from it. The USDA objected to the

continued use of its cash collateral and—even as its counsel recognized the

pragmatic reality that the bankruptcy court clearly indicated that it would

approve the Trustee’s continued use of cash collateral—suggested that

other benefitting parties should share the cost. This is not an admission that

a benefit for purposes of § 506(c) exists or that surcharge is appropriate.




                                      34
             3.    On remand, the Trustee may attempt to show some
                   benefit sufficient for surcharge under the objective test,
                   but he must identify specific expenses, tie them to
                   specific collateral, and provide evidence of a benefit
                   that takes into account his use of USDA cash collateral
                   and situations where the benefit is merely incidental.

      While we conclude that the USDA saw some benefit from the

American Specialty sale and collection of receivable collateral by the estate,

any benefit was financed through cash collateral use or arising in the

context of generalized benefit to the estate and does not support surcharge.

But we acknowledge that, although we cannot discern it on this record,

there may be a specific sale related expense justifying surcharge.

      We also acknowledge that the Trustee also sought to recover fees for

other activities; all of them, he argued, benefitted the USDA because at a

global level the USDA saw a benefit. But, again, the bankruptcy court did

not separately analyze these fees as required for § 506(c) surcharge. In a

contested matter, the “bankruptcy court must render findings of fact and

conclusions of law as required by Civil Rule 52(a) (incorporated by Rules

7052 and 9014(c)).” Rediger Inv. Corp. v. H Granados Commc’ns, Inc. (In re H

Granados Commc’ns, Inc.), 503 B.R. 726, 732 (9th Cir. BAP 2013). In the

absence of complete findings, “we may vacate a judgment and remand the

case to the bankruptcy court to make the required findings.” First Yorkshire

Holdings, Inc. v. Pacifica L 22, LLC (In re First Yorkshire Holdings, Inc.), 470

B.R. 864, 870 (9th Cir. BAP 2012). That said, we need not reverse, even if the

                                         35
bankruptcy court rules without articulating its findings, if the record

provides us “with a full, complete, and clear view of the issues on appeal.”

In re H Granados Commc’ns, Inc., 503 B.R. at 732. Here the record does not

allow us to affirm in any respect.

       On remand, the Trustee must identify specific services, demonstrate

that they benefitted the USDA in a quantifiable fashion, demonstrate that

the benefit was predominately to the USDA and not incidental to the

general benefit to creditors, and take into full consideration the extent to

which the services were already paid for from USDA cash collateral.

       D.     The Trustee did not show that the USDA implicitly consented
              to or caused the surcharged expenses.

       Alternatively, the Trustee may surcharge collateral if the USDA

“caused or consented to” the surcharged expenses. In re Compton

Impressions, Ltd., 217 F.3d at 1260. See Weinstein, Eisen & Weiss v. Gill (In re

Cooper Commons LLC), 512 F.3d 533, 536 (9th Cir. 2008). This is known as the

subjective test. We determine that the bankruptcy court also erred in its

finding that the USDA implicitly consented15 to payment of the Trustee’s


       15
         We do not consider express consent; the Trustee conceded in his papers that
the USDA did not expressly consent to surcharge, and the bankruptcy court did not rule
to the contrary. As such, the parties’ discussion about the United States Trustee’s
Handbook for Chapter 7 Trustees is not particularly apposite. They agree that the
handbook suggests, but does not require, that trustees negotiate explicit consent for a
surcharge; they disagree on what that means for this case. We are not bound by the
handbook, although we note that negotiation on this point likely would have positively
impacted the administrative expense bottom line as the surcharge issue would not be
                                                                              (continued...)

                                            36
entire commission and the vast majority of the administrative attorneys’

fees in this case. Nor does the record show that the USDA caused the

American Specialty sale. The bankruptcy court’s analysis is legally

erroneous, and its factual conclusions are not supported by the record even

if the late-filed declaration is considered.

             1.     The bankruptcy court erred in finding implied consent
                    for the purpose of § 506(c) surcharge.

      Secured creditor cooperation and case participation does not

inevitably lead to surcharge and liability for all administrative expenses. In

re Cascade Hydraulics & Util. Serv., Inc., 815 F.2d at 548 (“Mere cooperation

with the [trustee] does not make the secured creditor liable for all expenses

of administration.”). Thus a “secured creditor’s consent to the payment of

designated expenses, limited in amount, is not a blanket consent to be

charged with additional expenses not included in the consent agreement.”

Id. at 549. As the Ninth Circuit explained in a slightly different context:

      Here, all the Banks did by joining in the cash-collateral
      stipulations was authorize restricted payments for specified
      items in the form of carve-outs from the sales of units in the
      development. Neither the Banks’ joinder in the cash-collateral
      stipulations, nor its willingness to defer foreclosure
      proceedings, caused the Debtor to incur the expenses sought by
      the surcharge motion. The Banks did nothing more than
      cooperate with the Debtor in its attempt to salvage some equity

      15
         (...continued)
subject to dispute. And given the trustee’s heavy burden of proof, it certainly makes
good sense.

                                           37
      from the development. The bankruptcy court did not clearly err
      in finding that the Banks did not cause or consent to the
      expenses the Debtor sought to recover by its surcharge motion.

In re Compton Impressions, Ltd., 217 F.3d at 1261–62. So one question on

appeal is whether the level of cooperation by the USDA rises to the level of

implied consent.

      Initially, we note that the Ninth Circuit has not articulated a firm test

or standard for implied consent. And as it is not mentioned as a basis for

surcharge in the statute, we must proceed with caution given the Supreme

Court’s decision in Hartford Underwriters, where it determined that

surcharge was only available to trustees and debtors-in-possession and

emphasized the plain and unambiguous language of § 506(c). 530 U.S. at 6.

See Comerica Bank-California v. GTI Capital Holdings, LLC (In re GTI Capital

Holdings, LLC), BAP No. AZ-06-1096-PaDS, 2007 WL 7532277, at *14 (9th

Cir. BAP Mar. 29, 2007). We also conclude that where the objective test is

not met, implied consent will not easily fill the void. Against this

background, we determine that the as-developed facts of this case cannot

meet any reasonably articulated standard or test for § 506(c) surcharge.

      In an unpublished decision, we noted factors that might support an

implied consent finding:

      [W]hen it appears that a secured creditor in a reorganization
      case holding a lien on nearly all of the debtor’s assets secures
      and promotes the services of an examiner, not only to
      investigate the debtor’s financial affairs, but also to sell the
      debtor’s business as a going concern and to settle outstanding

                                      38
      claims, while all the time appreciating that the debtor may be
      administratively insolvent, the bankruptcy court may properly
      conclude that the secured creditor impliedly consented that the
      costs of administering that bankruptcy estate be paid from its
      cash collateral.

In re GTI Capital Holdings, LLC, 2007 WL 7532277, at *15. None of these

factors are present here.

      First, in this case, the USDA did not hold a lien on substantially all

assets. The schedules evidence that from case initiation it was clear that the

estate included the Williams Property with equity available to the estate of

approximately $540,000 before consideration of costs of sale. And in the

first weeks of the case, the Trustee identified a substantial and easily

recoverable preference of $160,000.16 As we have already discussed, many

benefitted from this bankruptcy. So this is not a case where the only

beneficiary was the secured lender. It is implausible that the USDA

implicitly consented to pay a statutory commission and substantial

administrative attorneys’ fees for distributions that it did not receive and a

benefit that it did not enjoy.

      Second, there is no evidence in the record or even in the docket that

the USDA expressly suggested or sought the American Specialty sale.

When a secured creditor expressly requests specific case activity by motion

and where this activity abounds to its benefit, implied consent may be


      16
        The Trustee’s time records show that he made demand in relation to this
preference two days after the petition date.

                                         39
found. Implied consent should not be found where a secured creditor

merely acquiesces in case activity that is of benefit to many.

      And while we acknowledge that the USDA did seek cooperation in

collection of its receivables, the USDA also paid the underlying estate

administrative expenses from its cash collateral. Implicit consent to the

payment of a broad range of administrative expenses cannot be found

where the secured creditor funds requested administrative costs from its

own collateral.

      Finally, there is no evidence that there was ever a realistic concern

that this case would be administratively insolvent. The Williams Property

equity was available to pay general administrative expenses, and USDA

cash collateral paid administrative expenses that directly related to its

collateral and other expenses that benefitted the estate and not the USDA.

      A workable implied consent test, thus, requires identification of

specific expenses and evidence that would cause a reasonable person to

assume that a secured creditor should be charged with that expense

because it directly benefitted its collateral and because otherwise other

creditors would be unjustly deprived of an opportunity for payment.

Implied consent also requires either some direct creditor action to cause the

expense or some inaction that suggests an understanding that it is

otherwise receiving a windfall. Here, we see no such factors and nothing

that would suggest as a legal and factual matter that surcharge is

appropriate. The imprecise global benefit analysis that the Trustee and

                                      40
bankruptcy court relied upon is not a basis for a finding of implied consent

to the broad surcharge at issue here.

            2.    On this record, the bankruptcy court erred in finding
                  that the USDA caused administrative expenses such that
                  surcharge is appropriate.

      We acknowledge that the USDA caused some administrative

expenses. For example, it apparently requested cooperation in accounts

receivable collection. But as to these expenses, it has already paid the

related costs from cash collateral, and this causation of specific expenses is

not a basis for broader surcharge. Further, the analytical flaws we noted in

the bankruptcy court’s application of the objective test also render its

application of the cause component of the § 506(c) subjective test

erroneous. The record fails to support that the USDA caused the broad

range of administrative expenses that form the basis for the Trustee’s

surcharge request.

      There is no evidence that the USDA’s desire that Colusa County

maintain a hospital and its willingness to cooperate in this regard were

the only reasons and, thus, the cause for the Trustee’s pursuit of the

American Specialty sale. The bankruptcy court found that the USDA

caused the American Specialty sale because the “only” reason the Trustee




                                        41
pursued what it described as a going-concern sale17 was the USDA’s

request that the hospital remain capable of re-opening and its agreement to

cooperate in this regard; there is no support for this factual determination

in the record.

      First, the Trustee provided no declaration so stating. Had the Trustee

provided a state of mind declaration, the USDA could have defended and

requested an opportunity for cross examination. But the Trustee never

provided evidence that he sold assets to American Specialty solely or even

primarily because the USDA wanted Colusa County to retain access to

hospital services. Nor did he provide evidence that the USDA’s willingness

to cooperate was the only reason he accepted the American Specialty offer.

      Further, such a conclusion is illogical. The time records for the

Trustee and his attorney evidence that they were speaking to American

Specialty as “the purchaser” during the first month of the case. And these

same time records evidence only 54 minutes of conversation with the

USDA’s representatives (42 minutes with Mr. Streiffer and a 12 minute

conversation with Ms. Lopez) before both this meeting and the submission


      17
         We do not understand the bankruptcy court to use this term in the usual sense
of a business that remained fully operational. At the time of the sale, the Debtor had
subleased its clinic locations to Adventist Health; it was not running them. And, as best
we can glean from the record and the docket, other than passive collections of
receivables through employees paid with USDA cash collateral and possible passive
collection of rent from the clinic sites, the Debtor was not a going concern. The sale,
thus, was a “going concern” sale only in that it included assets that would allow the
purchaser to resume full hospital operations.

                                           42
of the sale motion. The conclusion that the Trustee made the most

significant business decision in the case based “only,” and at most, on these

two communications, especially, when he never so declares, is illogical and

unsupported by the record.

      The statement from Mr. Streiffer is an especially weak basis for final

decision. According to the Trustee, Mr. Streiffer merely said that the USDA

wanted Colusa County to have a hospital and “would consider” a claim

compromise to achieve this result. It is implausible that the experienced

Trustee agreed to the American Specialty sale based only on the USDA’s

desire that Colusa County have a hospital and the mere possibility the

USDA might compromise its claim to achieve this result.

      And that this conclusion is erroneous is underscored by the Trustee’s

statements in support of the sale motion itself, where he discusses

generalized benefit to the estate from the sale, the fact that the sale

included assets that were not USDA collateral, and the fact that the sale

yielded significant proceeds on account of non-USDA collateral. In fact, in

his sale motion, the Trustee emphasized two benefits specific to parties

other than the USDA: first, he would recover proceeds from sale of the

Williams Property (half the sale proceeds); and second, he would reduce

administrative expenses related to medical records.

      The record does not support that the USDA controlled the case and,

thus, caused the American Specialty sale. Next, we consider the notion


                                       43
that the USDA “controlled” the Trustee’s actions, by limiting use of cash

collateral or otherwise. The record does not support this either.

      Again, the Trustee never said as much in either declaration. Second,

to the extent it sought to control the Trustee, the USDA abjectly failed to do

so. The USDA repeatedly objected to specific uses of its cash collateral; the

bankruptcy court repeatedly overruled those objections. The Trustee

prevailed. This does not amount to control. To the extent there was control,

the bankruptcy court controlled the process, not the USDA.

      In addition, the Trustee protected a significant asset unencumbered

by the USDA’s lien—the Williams Property. The USDA never obtained a

replacement lien on this property. The Trustee then leveraged the inclusion

of the Williams Property in the sale to claim half of the sale proceeds for the

estate.

      We acknowledge that the USDA surely benefitted from the American

Specialty sale and clearly desired the sale. But the record does not support

that the USDA caused or compelled the Trustee to pursue this sale. Again,

the record evidences that the Trustee was motivated by other factors—to

wit, the Williams Property and its scheduled equity and relief from the

estate’s medical record obligations. And the record is crystal clear that the

other secured creditors and the estate benefitted from the sale. And we

assume, as is only logical, that the Trustee was not indifferent to Colusa

County’s need for hospital services.


                                       44
      In short, the record does not support a finding that the subjective test

is met in this case. The bankruptcy court clearly erred when it found

otherwise. As with the objective test, however, we are not in a position,

given the state of the record, to determine that there is no element of cause

or implied consent that would justify some specific instance of surcharge in

this case. If the Trustee attempts to justify surcharge under the subjective

test on remand, he must apply an implied consent test as outlined above,

and he must prove cause as to specific administrative expenses through

specific evidence that takes into account the use of USDA cash collateral.

                               CONCLUSION

      Based on the foregoing, we VACATE and REMAND for further

proceedings.




                                      45